DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/6/2018 and 2/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.  Claims 18-21 have been cancelled.

Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:  
Claim 1:
“angle support structure” in line 17 should read -- angled support structure --.
the period at the end of line 18 should be a semicolon.
Claim 4 - channels should not be plural.
Claim 7 - “has” in line 1 should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is completely unclear what this claim is attempting to delimit.  What is an “existing concrete saw”, what is the rear drive motor (it is not shown in the Figures), and how is the drive motor configured to be powered by the existing concrete saw (also not shown in the Figures).  

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates (US 2673725).
	Regarding this claim Coates teaches:
1. (Original) A concrete saw configured to cut an underlying surface at an angle, the concrete saw comprising: 
a saw frame (40) extending between a front end and a rear end (left-right in Fig 2), the saw frame includes sides extending between the front end and the rear end that extend in a longitudinal direction, the front end facing a front side of the concrete saw and the rear end facing a rear side of the concrete saw, the saw frame generally extending in a saw frame plane that is generally parallel to the longitudinal direction (all clearly seen in Figs 1&2); 
a saw blade (46) that is rotatably mounted relative to the saw frame and configured to be driven (is capable of) wherein the saw blade is rotatable about a saw blade axis (defined by 44), the saw blade axis being generally parallel to the saw frame plane (clearly seen in Figs); 
a motor (52) supported by the saw frame, the motor having a motor output shaft (54) for driving the saw blade (is capable of via 58); 
a platform structure (12) configured to support the saw frame (is capable of via 36+38), the platform structure having at least one rear wheel (20,22) and at least one front wheel (26,28) for facilitating movement of the concrete saw on an associated surface (is capable of), the at least one front wheel rotatable about a first wheel axis (defined by 24) and the at least one rear wheel rotatable about a rear wheel axis (defined by 18), the platform structure including an angled support structure (defining bearings 36), the angle support structure supporting the saw frame relative to the platform structure at a platform angle (clearly seen in Figs). 
a blade height adjustment system (72) for adjusting a blade cutting depth (is capable of; 3:19-41), the blade height adjustment system being operably connected to the saw frame (via 80+82)) and extending between the saw frame and at least a portion of the platform structure (Fig 2) wherein Page 2 of 9movement of the blade height adjustment system moves the saw frame relative to the platform structure about a saw pivot axis that is parallel to the saw frame plane to produce movement of the saw blade relative to the associated surface in a plunge direction that is perpendicular to the saw frame plane, the platform structure causing the plunge direction to be at the platform angle relative to the associated surface to allow the saw blade to cut into the associated surface at a cut angle (clearly seen in Fig 2; 3:19-41).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Coates in view of Stevens (US 5400720).
Regarding these claims Coates teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
2. (Original) The concrete saw of claim 1, wherein the blade height adjustment system includes a lifting system operably joined relative to the saw frame and including at least one lifting system wheel, the blade height adjustment system selectively moving the at least one lifting system wheel relative to the saw frame, the platform structure including a saw wheel support shaped to receive the at least one lifting system wheel and allowing relative rolling movement of the at least one lifting system wheel in the saw wheel support as the blade height adjustment system moves the at least one lifting system wheel relative to the saw frame and the saw blade moves in the plunge direction.  
3. (Original) The concrete saw of claim 2, wherein the saw wheel support includes a wheel channel shaped to receive the at least one lifting system wheel and allowing controlled relative movement of the at least one lifting system wheel in the saw wheel support as the saw blade moves in the plunge direction.  
4. (Original) The concrete saw of claim 3, wherein the wheel channels has a U-shaped cross-sectional configuration.  
5. (Original) The concrete saw of claim 3, wherein the at least one lifting system wheel includes a first lifting system wheel and a second lifting system wheel, the wheel channel includes a first wheel channel shaped to receive the first lifting wheel and a second wheel channel shaped to receive the second lifting wheel.  
6. (Original) The concrete saw of claim 5, wherein the first and second wheel channels have a U-shaped cross-sectional configuration.  

	Stevens teaches that it is well known to provide lifting actuators which comprise at least one lifting system wheel (42, 70) which selectively moves with respect to a frame (34), and a platform structure (32) including a wheel support channel (76+78) having a U-shape (Fig 5) for each wheel.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Coates to incorporate the teachings of Stevens and provide for the lifting system with the structure as recited above.  Doing so is considered a substitution of one lifting system for another known system which would yield predictable results of pivotally lifting the saw frame about the pivot 38 of Coates.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.  Janowitz and Gawley are cited as disclosing a similar sawing machine and lifting apparatus as the disclosed invention, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723